HUTCHESON, Circuit Judge
(concurring).
I concur in overruling the motion for rehearing as I concurred in the original opinion of reversal, because I think now, as I thought then, that the evidence wholly fails to establish that it was negligence to fasten the safety chain to the gooseneck.
The proof is without contradiction that it was usually, indeed uniformly, fastened this way by prudent operators, and the record is completely silent both as to any one having been injured by the breaking of the chain when so fastened, and as to any one before this having thought it necessary, in order to avoid injury to those working on the rig, to fasten it otherwise. The sole purpose of the chain was to prevent the hose from working off of the gooseneck. It had no purpose to prevent the gooseneck from breaking and falling away from the swivel. No one had ever known or heard of a new gooseneck, like the one in question, breaking. What had broken before were old and worn ones. It seems clear to me that no reasonably prudent operator ought to have anticipated that the gooseneck in question would likely break, and cause injury, and therefore that it may not reasonably be found that fastening the hose to the goose-neck was negligence.
If, however, I am wrong in this, and, as my associates believe, a jury might have found that it was negligence not to fasten the chain to the swivel, I entirely agree^with them that of all persons concerned Thorn-hill best knew the danger, and, if there was negligence in regard to the method of its fastening, Thornhill knew it and assented to it.